Citation Nr: 0933520	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected depression.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1982 to 
March 1990. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision which, in 
pertinent part, the RO granted service connection for 
depression and assigned a 30 percent rating, effective May 
26, 2004.  The Veteran has perfected an appeal of the initial 
disability rating assigned.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  

The claims file contains private treatment records dated from 
July 2004 to March 2005.  The Veteran was afforded a VA 
examination in April 2006.  During that examination; the 
Veteran stated that he had ongoing private treatment for his 
depression.  The claims file is devoid of evidence pertaining 
to private treatment after March 2005.  Without such records, 
the Board is precluded from proper appellate review of the 
Veteran's claim.  As such, the Board finds that a remand is 
necessary to obtain the outstanding private treatment records 
and associate them with the claims file.  

In light of the above, the Board has determined that a new VA 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for an initial rating in excess 
of 30 percent for PTSD.  See Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for 
depression, which are not currently 
associated with the Veteran's claims file 
should be requested.  Specifically, 
records from Dr. Clemmie Palmer dated 
after March 18, 2005, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his depression.  
The Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 

All tests and studies deemed necessary by 
the examiner should be performed.   

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

